 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 1 of 9 PageID# 1




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division

JAMI LYNN WOLFE,

                Plaintiff

v.                                           Case No.

                                             JURY TRIAL DEMANDED

WPS HEALTH SOLUTIONS, INC.,

                Defendant

       Serve:          Corporation Service Co.
                       100 Shockhoe Slip, 2nd Floor
                       Richmond, Virginia 23219-4100

                                         COMPLAINT

       COMES NOW the Plaintiff, Jami Lynn Wolfe (“Plaintiff”), by counsel, and as and for

her Complaint against the Defendant, WPS Health Solutions, Inc. (“Defendant” or “WPS”) states

as follows:

                                             Parties

       1.       Plaintiff is a natural person and a resident of the Commonwealth of Virginia and

the City of Williamsburg, Virginia.

       2.       Defendant is a Wisconsin corporation with its principal office in Madison,

Wisconsin and is engaged, inter alia, in the insurance industry including providing benefits

administration for various Federal health insurance programs. Defendant maintains an office in

Hampton, Virginia. Upon information and belief, at all relevant times Defendant has employed

in excess of 500 employees and is a non-exempt Federal contractor holding contracts in excess

of $10,000.00. Among other things, Defendant states on its website that it provides “worldwide [
 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 2 of 9 PageID# 2




. . . ] claims processing and customer service for the U.S. Department of Defense and the U.S.

Department      of   Veterans     Affairs.”    See       https://www.wpshealthsolutions.com/business-

units/wpsmvh.shtml.

                                      Jurisdiction and Venue

        3.      This civil action arises under the laws of the United States, specifically, the

Americans with Disabilities Act of 1990 and the ADA Amendments Act of 2008. See 42 U.S.C.

§§ 12101, et seq. (“ADA”) as well as Section 503 of the Rehabilitation Act of 1973 (“Section

503”). Jurisdiction is proper in this Court.

        4.      Venue is proper in this District and Division because the Defendant conducts

business within the City of Hampton, Virginia and the events complained of herein took place

within the geographic bounds of this District and Division.

                             Exhaustion of Administrative Remedies

        5.      Prior to instituting this civil action, Plaintiff timely filed an administrative charge

with the Office of Federal Contract Compliance Programs of the U.S. Department of Labor

(“OFCCP”) alleging that Defendant had discriminated against her under the ADA and Section

503 by, inter alia, discriminating and retaliating against her, including termination, due to and in

Plaintiff being an individual with a disability and receiving a reasonable accommodation. See

Exhibit 1.

        6.      On or about August 5, 2020, the EEOC issued a “right to sue” letter to Plaintiff

after failing to resolve the Plaintiff’s administrative claim. See Exhibit 2. Plaintiff received the

right to sue letter via certified mail postmarked August 14, 2020 and delivered August 17, 2020.

See Exhibit 3. Plaintiff has filed the instant civil action within ninety (90) days of her receipt of

the notice authorizing her to file this civil action. See Fed. R. Civ. P. 6(a)(1)(c).



                                                     2
 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 3 of 9 PageID# 3




                                     Facts and Background

       7.      Plaintiff first began working for Defendant in approximately October of 2017 as a

provider certification analyst. Plaintiff’s duties included, inter alia, processing provider

certifications and escalating claims for payment for the Department of Defense’s TRICARE

military health insurance program. At all relevant times, Plaintiff worked out of Defendant’s

Hampton office. The essential duties of Plaintiff’s job may be performed anywhere with

appropriate equipment and internet and telephone access.

       8.      Plaintiff is an individual with a disability. Specifically, Plaintiff suffers from

attention deficit hyperactivity disorder (“ADHD”). Plaintiff’s ADHD is an impairment that

adversely impacts major life activities, such as concentrating, reading, thinking, and other

functions of the brain.

       9.      On or about May 14, 2018, Plaintiff requested a reasonable accommodation of her

disability, namely, being allowed to work from home in order to reduce distractions and to better

allow Plaintiff to focus on her work in a more controlled environment. At all relevant times,

Plaintiff was able to perform the essential duties of her job from home.

       10.     Other persons occupying the same job title and with the same duties but in other

offices are routinely allowed to work remotely for various reasons by Defendant, however,

Defendant’s managers in the Hampton office have consistently expressed hostility toward remote

work, even as a disability accommodation. Additionally, upon information and belief, many, if

not most, of Defendant’s employees companywide with similar job duties as Plaintiff had have

generally worked remotely during some or all of the ongoing COVID-19 pandemic.

       11.     Plaintiff was ultimately approved for her reasonable accommodation by

Defendant’s corporate office in Wisconsin. However, almost immediately after her request was



                                                3
 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 4 of 9 PageID# 4




made and became known to them, Plaintiff’s department managers in Hampton engaged in a

pattern of harassment, discrimination and retaliation. Among other things, supervisory staff

changed Plaintiff’s seat and team assignment by emptying Plaintiff’s desk and removing her

personal items and moving her to a higher-traffic, and thus more distracting, area of the office,

berated her without cause and subjecting her to publicity and ridicule in the workplace regarding

her disability. Plaintiff complained to Defendant’s corporate Human Resources (“HR”)

department in Wisconsin on or about May 29, 2018 about her treatment. See Exhibit 4.

       12.      On or about June 14, 2019, Plaintiff arrived to work following a period of

absences due to her ten-month-old baby’s hospitalization and found that she had been terminated

due to alleged unexcused absences. See Exhibit 5. Plaintiff was able to demonstrate to the

corporate HR department that the stated reason for termination was false and was reinstated to

her position.

       13.      Following Plaintiff’s reinstatement, Plaintiff’s departmental managers in

Hampton, including Kendra Minor and Azure Lucas, refused to allow Plaintiff’s reasonable

accommodation for a period of months, despite it having been approved by the HR department,

claiming that it caused an undue hardship. Ms. Minor additionally attempted to force Plaintiff to

take a lower-paying and less skilled position in order to be allowed to attempt to qualify for her

reasonable accommodation, despite it having already been approved by the corporate HR

department for Plaintiff in her provider certification analyst position.

       14.      As Plaintiff began working mostly from home in or around September of 2018,

Defendant, by and through the Hampton departmental management, continued to harass and

discriminate against her by, inter alia, harshly criticizing Plaintiff in front of others, demeaning

Plaintiff by removing her from long-term projects (on which Plaintiff was working successfully)



                                                  4
 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 5 of 9 PageID# 5




and assigning her to projects requiring less skill and expertise and preventing Plaintiff from

correcting two incorrect quality assurance scores in violation of company policy. The Hampton

departmental supervisors additionally prevented Plaintiff from applying for promotions.

          15.   Ms. Minor further harassed and discriminated against Plaintiff by refusing to

provide her with a company telephone line at home to conduct company business, in violation of

Defendant’s policies and remote worker contract. Instead, Ms. Minor told Plaintiff to use her

personal cellular telephone for company work. Plaintiff reported this to her department director,

Lisa Walseth (“Ms. Walseth”), who stated that she would personally order Plaintiff a telephone

and line, but apparently never followed through, as Plaintiff did not receive a company telephone

or line. Ms. Minor additionally intentionally assigned work to Plaintiff requiring certain

equipment which she refused to provide, thus setting Plaintiff up for failure.

          16.   On or about February 13, 2019, Plaintiff requested via email to Ms. Walseth that

she be moved from Azure Lucas’ team to another team due to harassment. See Exhibit 6. Ms.

Walseth complied and moved Plaintiff to Kelly Morris’ team. Id. At that time, Ms. Walseth

noted no deficiencies with Plaintiff’s job performance. Id.

          17.   On or about February 21, 2019, Plaintiff’s yearly review stated that she was an

“outstanding contributor” and Plaintiff was given an incentive bonus. Furthermore, during the

first quarter of 2019, Plaintiff had 100% claims accuracy, surpassing the average for her team

and the department as a whole. See Exhibit 7.

          18.   In March of 2019, Plaintiff was requested by Defendant’s corporate compliance

officer, Leslee McPhail, to give information as a part of a purported investigation into Ms.

Minor’s conduct toward another employee. Plaintiff was hesitant to participate, but ultimately

did so.



                                                 5
    Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 6 of 9 PageID# 6




        19.    The harassment and discriminatory treatment of Plaintiff by her departmental

managers continued until she was terminated in late April of 2019.

        20.    Plaintiff was terminated for various stated reasons such as (a) excessive use of

Defendant’s Skype messaging system; (b) having her very young child at home while working

remotely; (c) low productivity; and (d) violations of policy.

        21.    The reasons stated by Defendant in terminating Plaintiff were pretextual and

designed to conceal discriminatory intent and not the true reasons for terminating her. In

particular, to Plaintiff’s understanding, Defendant had no actual policy regarding Skype usage

beyond use of offensive language and, regardless, Plaintiff’s Skype usage was not excessive and

was less than that of similarly-situated co-workers. Plaintiff is additionally aware of no policy

prohibiting remote workers from having their child present at home while working remotely.

Furthermore, Plaintiff’s productivity was well within the norm for her department. 1 At all times,

Plaintiff met the legitimate business expectations of Defendant.

        22.    Defendant additionally violated company policy with regard to the manner of

Plaintiff’s termination by not following its standard discipline escalation steps and by not

affording Plaintiff the standard “decision-making day” in which Plaintiff would have been

allowed to present her side of the story and propose an improvement plan.

               Count I—Retaliation in Violation of 42 U.S.C. §§ 12101, et seq.

        23.    Plaintiff incorporates by reference the allegations of Paragraphs One through

Twenty-Two as if set out in full herein.




1
  To the extent Plaintiff had any production issues, they were the result of Defendant failing and
refusing to provide her with appropriate equipment and otherwise seeking to undermine her job
performance.
                                                 6
 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 7 of 9 PageID# 7




       24.     Defendant discriminated against Plaintiff with regard to the terms and conditions

of her employment, specifically, with regard altering the terms and conditions of her

employment and, ultimately, her termination, due to her engagement in protected activity,

namely, seeking and obtaining a reasonable accommodation and making workplace complaints

regarding discrimination and harassment against her.

       25.     This retaliation against Plaintiff for engaging in protected activities constituted

violations of the Americans with Disabilities Act of 1990 and the ADA Amendments Act of

2008. See 42 U.S.C. §§ 12101, et seq.

       26.     The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

       27.     Defendant’s acts of malice, spite, and ill will which evince a conscious disregard

for the rights of Plaintiff include, but are not limited to: altering the terms and conditions of

Plaintiff’s employment and ultimately terminating Plaintiff.

       28.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs.

             Count II—Discrimination in Violation of 42 U.S.C. §§ 12101, et seq.

       29.     Plaintiff incorporates by reference the allegations of Paragraphs One through

Twenty-Two as if set out in full herein.

       30.     Defendant terminated Plaintiff’s employment and otherwise discriminated against

Plaintiff in the terms and conditions of her employment because she suffered from a disability,

and for reasons arising from discrimination against Plaintiff on account of that disability.




                                                 7
 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 8 of 9 PageID# 8




       31.     The termination of Plaintiff and the discrimination against Plaintiff in the terms

and conditions of her employment constituted a violation of the Americans with Disabilities Act

42 U.S.C. § 12101, et seq. (including § 12117 which cross-references the jurisdictional

provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(l) and (3)).

       32.     The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

       33.     Defendant’s acts of malice, spite, and ill will which evince a conscious disregard

for the rights of Plaintiff include, but are not limited to: treating Plaintiff in a different manner

because of her disability, subjecting Plaintiff to harassment and/or a hostile workplace, and

terminating her because of her disability and in spite of her ability to perform the essential

functions of her position with the reasonable accommodations described herein.

       34.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs.

       35.     Due to the severity of Defendants’ conduct, Plaintiff is also entitled to punitive

damages.

              Count III—Discrimination in Violation of the Rehabilitation Act of 1973

       36.     Plaintiff incorporates by reference the allegations of Paragraphs One through

Twenty-Two as if set out in full herein.

       37.     Defendant is a federal contractor subject to Section 503 of the Rehabilitation Act

of 1973.

       38.     Defendant willfully and intentionally discriminated against Plaintiff due to her

disability in that it excluded or otherwise denied Plaintiff equal jobs and/or benefits and



                                                 8
 Case 4:20-cv-00175-RAJ-DEM Document 1 Filed 11/16/20 Page 9 of 9 PageID# 9




ultimately terminated her because of her disability and her receipt of a reasonable

accommodation.

       39.     The Defendant’s conduct was motivated by malice, spite and ill will; was willful

and wanton, and evinced conscious disregard for the rights of Plaintiff.

       40.     Defendant’s acts of malice, spite, and ill will which evince a conscious disregard

for the rights of Plaintiff include, but are not limited to: altering the terms and conditions of

Plaintiff’s employment and ultimately terminating Plaintiff.

       41.     As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered

and continues to suffer economic and non-economic damages, including lost back pay, lost front

pay, lost benefits and other wages, emotional distress and attorney’s fees and costs.

       WHEREFORE, the Plaintiff, Jami Lynn Wolfe, by counsel, prays that this honorable

Court grant her such relief to which she is entitled including, but not limited to, lost back pay,

loss of front pay, unpaid wages, compensatory damages and punitive damages, as well as pre-

and post-judgment interest, attorney’s fees and litigation costs and such other legal and equitable

relief as deemed just and proper.

PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE

                                                     JAMI LYNN WOLFE,



                                                     _/s/Steven B. Wiley________________
                                                     Steven B. Wiley (VSB No. 47531)
                                                     WILEY LAW OFFICES, PLLC
                                                     440 Monticello Ave., Suite 1817
                                                     Norfolk, Virginia 23510
                                                     (757) 955-8455
                                                     (757) 319-4089 facsimile
                                                     swiley@wileylawoffices.com

                                                     Counsel for Plaintiff

                                                 9
